 Exhibit 10(nn)   (AGILYSYS LOGO) [l36561al3656100.gif]

2255 Glades Road, Suite 301E
Boca Raton, FL 33431
Tel. 561.999.8770
Fax 561.999.8765
www.agilysys.com

     
To:
  Kathleen Weigand
 
   
From:
  Martin Ellis
 
   
Date:
  March 9, 2009
 
   
Subject:
  Retention Agreement

As a key resource to Agilysys and a critical management member in the event of a
change of control of the company, we are offering a retention incentive in the
event of a change of control in the amount of $200,000.
This incentive will be paid at the successful completion of the retention period
which runs from the legal date of a change of control of the company, as defined
by Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”),
through a period that is twelve (12) months from the legal date of the change of
control or until a release date determined by senior executives, whichever comes
earlier. Notwithstanding the preceding, the retention incentive will be paid to
you within 30 days of the end of the retention period, provided you do not
resign from your employment during the retention period.
If you voluntarily terminate employment prior to; (i) the end of the retention
period, or (ii) your release date, whichever comes earlier, you will not be
eligible for any portion of your retention incentive.
The retention incentive is also contingent upon your performance and attendance
remaining at an acceptable level during the retention period.
If you have any questions, or wish to discuss this in greater detail, please
contact me at your earliest convenience. Please sign below, retain the original
for your files and return a copy to me.
Agreed to and Accepted:

          /s/ Kathleen Weigand    
March 9, 2009
Kathleen Weigand   
Date
      /s/ Martin Ellis    
March 9, 2009
Martin Ellis   
Date
       

 